        Case: 4:18-cr-00342-SL Doc #: 17 Filed: 05/03/19 1 of 2. PageID #: 75




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                       :      CASE NO. 4:18CR342
                                                :
               Plaintiff,                       :
                                                :      JUDGE SARA LIOI
                                                :
       vs.                                      :
                                                :
MATTHEW WATSON,                                 :      DEFENDANT’S MOTION
                                                :      TO CONTINUE
               Defendant.                       :



       Defendant, through counsel, respectfully moves this Honorable court for a 45-day

continuance of the sentencing hearing presently scheduled for May 9, 2019. Defense counsel has

received a request by Mr. Watson that he be evaluated by a psychologist as he believes he has

mental health related issues. Defense counsel needs additional time to meet with Mr. Watson,

retain an expert, and prepare for sentencing.

       For these reasons, Mr. Watson requests that the Court grant this motion.

                                                Respectfully submitted,

                                                STEPHEN C. NEWMAN
                                                Federal Public Defender
                                                Ohio Bar: 0051928

                                                /s/Edward G. Bryan
                                                EDWARD G. BRYAN
                                                Assistant Federal Public Defender
                                                Ohio Bar: 0055556
                                                1660 West Second Street, Suite #750
                                                Cleveland, OH 44113
                                                (216) 522-4856 Fax: (216)522-4321
                                                E-mail: edward_bryan@fd.org
        Case: 4:18-cr-00342-SL Doc #: 17 Filed: 05/03/19 2 of 2. PageID #: 76



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 3, 2019 a copy of the foregoing Motion was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. All other parties will be served by

regular U.S. Mail. Parties may access this filing through the Court’s system.



                                               /s/Edward G. Bryan
                                               EDWARD G. BRYAN
                                               Assistant Federal Public Defender
